OPINION
{¶ 1} Defendant-Appellant Anwar Sulieman appeals his conviction and sentence for possession of less than one gram of crack cocaine. After his motion to suppress was overruled, Sulieman pled no contest and was sentenced to five years of community control.
 {¶ 2} Sulieman filed a timely notice of appeal, and in due course, his appointed appellate counsel filed an Anders brief, alleging that after thoroughly examining the record and the law, he found no meritorious issues for appeal. On September 19, 2003 we informed Sulieman that his counsel had filed an Anders brief on his behalf, and we granted him sixty days from that date to file a pro se brief if he so desired. No such brief has been filed.
 {¶ 3} The only potential issue for review that counsel identified was the denial of Sulieman's motion to suppress. Specifically, the defense would challenge the trial court's finding that Sulieman lacked standing to challenge the officers' entry into the apartment from which the evidence was seized without a search warrant.
 {¶ 4} The one who leased the apartment gave a friend permission to be in the apartment. The friend in turn allowed Sulieman to be in the apartment. However, this permission through a third party was "insufficient to establish the degree of personal association with the premises that would have afforded * * * [Sulieman] with a reasonable expectation of privacy therein." State v. Florence (July 2, 1998), Montgomery App. No. 16275. Therefore, we agree with the trial court that Sulieman lacked standing to challenge the constitutionality of the officers' entry into the apartment without a search warrant.
 {¶ 5} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review. The judgment appealed from is Affirmed.
Fain, P.J., and Wolff, J., concur.